Citation Nr: 1500055	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  10-39 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1967 to June 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO).

The issue of entitlement to service connection for a pelvis disability has been raised by the record, during the June 2014 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  


REMAND

Additional development is required before these matters may be adjudicated on their merits.

The Veteran has offered testimony that he was involved in a jeep accident while in service, which resulted in a 5-day hospitalization and a court martial.  The service records associated with his claims file do not document this; however, it does not appear that all of his personnel records were obtained.  Further, although the record shows that all of his available service treatment records (STRs) were obtained, records of inpatient treatment are not stored with the STRs.  An attempt must be made to supplement the records from service.

In the event that additional records are not located, the Veteran has provided a detailed account of the accident.  His brother submitted a statement that he was able to visit the Veteran while he was hospitalized at Long Binh.  VA has not yet obtained a medical opinion that addresses whether the Veteran's current degenerative disc disease and arthritis of the lumbar and cervical spine are related to the accident in service.

Accordingly, the case is REMANDED for the following action:

1.  Make an attempt to obtain a copy of the Veteran's complete service personnel file, including all records of court martials.  If unable to locate, advise the Veteran of that in accordance with 38 C.F.R. § 3.159(e), and ask whether he has any records documenting his jeep accident or his court martial.

2.  Make an attempt to obtain all records of inpatient treatment during active duty service.  If unable to locate, advise the Veteran of that in accordance with 38 C.F.R. § 3.156(e).

3.  Schedule the Veteran for an appropriate VA examination for an opinion on whether it is as likely as not (50 percent or greater probability) that any diagnosis of the lumbar and cervical spine (including degenerative disc disease and arthritis) are related to the jeep accident in service.  The examiner is asked to review the claims file prior to the examination, and to support all rendered opinions with explanatory rationale (that is, with citations to evidence in the record and accepted medical knowledge).

Although required to review the entire claims file prior to the examination, the following information is highlighted for the examiner's benefit:

The Veteran alleges he was involved in a motor vehicle accident while serving in Vietnam.  As of the time of drafting this remand, the record does not contain documentation of such an accident.  The examiner is advised that the lack of documentation is not dispositive of the claim.  The Veteran alleges that in 1968, he was driving during pouring rain and hit something that caused him to lose control.  He had to jump out of the jeep and said that he landed on his tailbone/pelvis, which he felt "jar" both his upper and lower spine.  He said that he was hospitalized for five days, and then on light duty following that.  The Veteran reported that the doctor told him that he did not break anything, but he did bruise his spine.  

The Veteran has also reported having persistent neck and low back pain since the incident.  He alleges his physicians have related his current diagnoses to this incident.  The Veteran's private physicians diagnosed degenerative disc disease, and he was diagnosed with arthritis at the April 2011 VA examination.  The VA examiner did not offer any opinion on etiology. 

To reiterate, the examiner is asked to provide an opinion on whether it is as likely as not that any lumbar spine or cervical spine disability is related to the claimed incident, wherein the Veteran alleges to have jumped from an out-of-control vehicle causing him to land on his tailbone or pelvis, and which resulted in pain in the cervical and lumbar areas since the incident.

4.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

5.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






